DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/07/2021 and 7/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation and Contingent Limitations
Claims 1, 8, 11, and 20 contain various conditional limitations. Claims 1, 8 and 20 are system claims, which contain the following conditional limitations: 
Claim 1 and similarly claim 20: 
“in response to determining that the perimeter point of the first operation zone is within the restricted region, determining, with the electronic processor, whether performance of the command increases penetration of the first operation zone into the restricted region, and controlling, with the electronic processor, the mobile industrial machine to perform the command or a stop command based on whether the performance of the command increases penetration of the first operation zone into the restricted region”
“in response to determining that the perimeter point of the first operation zone is not within the restricted region, determining, with the electronic processor, whether a perimeter point of a second operation zone positioned around the mobile industrial machine is within the restricted region, wherein the first operation zone has a smaller area than the second operation zone and the first operation zone is positioned within the second operation zone, and controlling, with the electronic processor, the mobile industrial machine to perform the command or a modified command based on whether the perimeter point of the second operation zone is within the restricted region”
Claim 8:
“control the industrial machine to perform the command when the perimeter point of the second operation zone is not within the restricted region”
“control the mobile industrial machine to perform the modified command when the perimeter point of the second operation zone is within the restricted region”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (2) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 1, in limitation (1) the function of “determining, with the electronic processor, whether performance of the command increases penetration of the first operation zone into the restricted region, and controlling, with the electronic processor, the mobile industrial machine to perform the command or a stop command based on whether the performance of the command increases penetration of the first operation zone into the restricted region” is contingent on “determining that the perimeter point of the first operation zone is within the restricted region”.  However, claim 1 does require determining that the perimeter point of the first operation zone is within the restricted region. Accordingly, any electric processor that determines whether performance of the command increases penetration of the first operation zone into the restricted region, and controls the mobile industrial machine to perform the command or a stop command based on whether the performance of the command increases penetration of the first operation zone into the restricted region is sufficient to disclose limitation (1). 
Similarly, claim 11 is a method claim, wherein claim 11 includes conditional claim limitations mirroring (1) and (2) of claim 1 and similarly 20. 
With respect to conditional limitations in process claims, MPEP 2111.04 guides The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 
As claim 11 is a process claim, Ex Parte Schulhauser applies to limitation (1). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 11 does not require “determining, with the electronic processor, whether a perimeter point of a second operation zone positioned around the mobile industrial machine is within the restricted region, wherein the first operation zone has a smaller area than the second operation zone and the first operation zone is positioned within the second operation zone, and controlling, with the electronic processor, the mobile industrial machine to perform the command or a modified command based on whether the perimeter point of the second operation zone is within the restricted region”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “amount” in the limitation “ determine the modified command based on an amount of penetration of the second operation zone into the restricted region” of claim 9 is a relative term which renders the claim indefinite. The metes and bounds of what does, and what does not constitute an “amount” is unclear in terms of quantification. Any penetration is an amount of penetration. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For example, “determine whether a perimeter point . . . is within the restricted region . . . control the mobile industrial machine to perform the command or a modified command based on whether the perimeter point of the second operation zone is within the restricted region. The claim does not require either that the perimeter point is within or not within the restricted region such that “perform . . . a modified command” is not a required claim limitation. 
Accordingly, claims 6 and 9 are rejected for merely further limiting an optional claim recitation. MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scapin (EP3761141A2)(hereinafter “Scapin”) in view of Paschall (US20190161274A1)(hereinafter “Paschall”), further in view of Zhou (US20190346848A1)(hereinafter “Zhou”).
With respect to claim 1 and similarly 11,
Scapin discloses:
A  system for operating a mobile industrial machine (Scapin ¶16 “a small tractor suitable for mowing grass and/or for administering fertilizer”)
with respect to a geofence, (Scapin ¶13 “working area being delimited by at least one contour (10), at least one first region (11) and a second region (12) being obtained from said working area (1)”; Scapin ¶52 “first region… first boundary”)
the system comprising: 
an electronic processor configured to receive a command for controlling the mobile industrial machine, (Scapin ¶21 “control unit… may comprise at least one… digital processor (CPU)”; Scapin ¶18 “control unit intended to control operating conditions carried out by the same mobile device”)
determine whether a perimeter point of a first threshold positioned around the mobile industrial machine is within a restricted region, (Scapin ¶96 “If the uncertainty in detecting the position of the mobile device is greater than the tolerance threshold of the region of the working area where the mobile device has been detected to be located, one passes to block S11… a step for checking the compatibility of the reliability of the position of the mobile device with the potentially dangerous characteristics of the region of the working area where the mobile device has been detected to be located”)
in response to determining that the perimeter point of the first operation threshold is within the restricted region, (Scapin ¶96 “a step of comparison between the uncertainty in detecting the position of the mobile device and the tolerance threshold of at least one further region of the working area, in particular with the tolerance threshold of the region of the working area just inside the one where the mobile device has been detected to be located… a decisional step on the basis of the comparison”; Scapin ¶13 “if the uncertainty in the detected and/or estimated position of said mobile device (2) is greater than said first tolerance threshold, but is minor or equal to said second tolerance threshold, said mobile device (2) is moved from said first region (11) to said second region (12), crossing said first boundary (21), and therefore is moved within said second region (12)”)
and in response to determining that the perimeter point of the first operation threshold is not within the restricted region, (Scapin ¶13 “if said first region (11) is identified to be the region of said working area (1) wherein said mobile device (2) is positioned and if the uncertainty in the detected and/or estimated position of said mobile device (2) is minor or equal to said first tolerance threshold”)
determine whether a perimeter point of a second operation threshold positioned around the mobile industrial machine is within the restricted region, (Scapin ¶13 “said second tolerance threshold being greater than said first tolerance threshold… if said first region (11) is identified to be the region of said working area (1) wherein said mobile device (2) is located and if the uncertainty in the detected and/or estimated position of said mobile device (2) is greater than both said first tolerance threshold and said second tolerance threshold”)
and control the mobile industrial machine to perform the command or a modified command based on whether the perimeter point of the second operation zone is within the restricted region.  (Scapin ¶13 “if said first region (11) is identified to be the region of said working area (1) wherein said mobile device (2) is located and if the uncertainty in the detected and/or estimated position of said mobile device (2) is greater than both said first tolerance threshold and said second tolerance threshold, said mobile device is displaced from said first region (11) to said third region (13)”)
Scapin fails to explicitly disclose:
Wherein the first and second operation thresholds are operation zones1
However, Paschall, from the same field of endeavor, discloses:
A first operation zone (Paschall ¶66 “The autonomous mobile robot 1000 has a safety zone 1008”)
A second operation zone (Paschall ¶66 “The autonomous mobile robot 100 has a buffer zone 1010”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the tolerance thresholds of Scapin to be operation zones, as taught by Paschall, in order to provide a “a certified safety failsafe to cease propulsion upon the object breaching a safe zone around the autonomous mobile robot” (Pashcall ¶20), which improves safety.
Scapin in view of Paschall fails to explicitly disclose:
determine whether performance of the command increases penetration of the first operation zone into the restricted region
and control the mobile industrial machine to perform the command or a stop command based on whether the performance of the command increases penetration of the first operation zone into the restricted region
However, Zhou, from the same field of endeavor, discloses:
determine whether performance of the command increases penetration of the first operation zone into the restricted region, (Zhou ¶161 “If a passage attribute is assigned to the recorded closed region, the autonomous lawn mower can enter the region”)
and control the mobile industrial machine to perform the command or a stop command based on whether the performance of the command increases penetration of the first operation zone into the restricted region, (Zhou ¶161 “If a passage attribute is assigned to the recorded closed region, the autonomous lawn mower can enter the region but cannot perform grass cutting work within the region… If a passage is located inside the boundary, the passage is usually a non-lawn surface. Therefore, the autonomous lawn mower is also forbidden to perform grass cutting work.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement determining whether performance of the command increases penetration of the first operation zone into the restricted region, and controlling the mobile industrial machine to perform the command or a stop command based on whether the performance of the command increases penetration of the first operation zone into the restricted region, as taught by Zhou, in the system of Scapin in view of Paschall, in order to prevent forbidden actions from being performed in the restricted area, thus improving safety and practicality (Zhou ¶161 “If a passage is located inside the boundary, the passage is usually a non-lawn surface. Therefore, the autonomous lawn mower is also forbidden to perform grass cutting work”).

With respect to claim 2,
Scapin in view of Paschall, further in view of Zhou discloses:
 wherein the first operation zone has a smaller area than the second operation zone.  (Scapin ¶13 “said second tolerance threshold being greater than said first tolerance threshold”; Paschall Fig. 10, buffer zone 1010 is smaller than safety zone 1008)

With respect to claim 3,
Scapin in view of Paschall, further in view of Zhou discloses:
wherein the first operation zone is positioned within the second operation zone.  (Paschall Fig. 10, buffer zone 1010 is within safety zone 1008; Scapin ¶13 “the regions of said plurality following a pattern in a manner such that, given a n-th region, said n-th region extends within the (n- 1)-th region and the (n+1)-th region extends within said n-th region, each region of said plurality being assigned with a respective tolerance threshold about the uncertainty in the position of said mobile device (2) in the region, the tolerance thresholds following a pattern in a manner such that the tolerance threshold of said n-th region is greater than the tolerance threshold of said (n-1)-th region and minor than the tolerance threshold of said (n+1)-th region, wherein said mobile device is displaced in a region of said plurality whose tolerance threshold is greater than the uncertainty in the detected and/or estimated position of said mobile device.”)

With respect to claim 4,
Scapin in view of Paschall, further in view of Zhou discloses:
dynamically (Scapin ¶93 “updated detection of the position of the mobile device and for an updated estimate of the uncertainty in detecting the position of the mobile device in the working area”; Paschall ¶26 “The buffer zone 114 may be increased”) 
determine the first operation zone based on an uncertainty in a current position of the mobile industrial machine. (Scapin ¶13 “comparing the uncertainty in the detected and/or estimated position of said mobile device (2) with said first tolerance threshold”)

	With respect to claim 5,
Scapin in view of Paschall, further in view of Zhou discloses
determine the first operation zone based on a position associated with a component of the mobile industrial machine. (Scapin ¶30 “The mobile device 2 also comprises a position detector carried by the frame and configured to determine the position of the mobile device 2 itself”; Scapin ¶13 “comparing the uncertainty in the detected and/or estimated position of said mobile device (2) with said first tolerance threshold”; Paschall ¶26 “The buffer zone 114 may be increased based on the physical dimensions associated with a payload that the autonomous mobile robot is moving through the facility… An example size of the buffer zone may be 0.5 meters around the autonomous mobile robot 102”)

With respect to claim 6,
Scapin in view of Paschall, further in view of Zhou discloses:
Wherein the modified command is a reduced speed command (Paschall ¶25 “If the obstacle 110 moves or the instructions cause the autonomous mobile robot 102 to move within a certain distance of the obstacle 110 which causes the obstacle to breach the safety zone 106, then the safety verification system would override or veto any instructions from the navigation computer to propulsion mechanisms of the autonomous mobile robot 102 to cease propulsion and safely stop the autonomous mobile robot 102”)
Scapin in view of Paschall, further in view of Zhou discloses
and control the mobile industrial machine to perform a modified command when the perimeter point of the second operation zone is within the restricted region. (Paschall ¶25 “If the obstacle 110 moves or the instructions cause the autonomous mobile robot 102 to move within a certain distance of the obstacle 110 which causes the obstacle to breach the safety zone 106, then the safety verification system would override or veto any instructions from the navigation computer to propulsion mechanisms of the autonomous mobile robot 102 to cease propulsion and safely stop the autonomous mobile robot 102”; Scapin ¶13 “if said first region (11) is identified to be the region of said working area (1) wherein said mobile device (2) is located and if the uncertainty in the detected and/or estimated position of said mobile device (2) is greater than both said first tolerance threshold and said second tolerance threshold, said mobile device is displaced from said first region (11) to said third region (13)”)

With respect to claim 8,
Scapin in view of Paschall, further in view of Zhou discloses:
wherein the electronic processor is configured to control the mobile industrial machine to perform the command when the perimeter point of the second operation zone is not within the restricted region, (Scapin ¶13 “if the uncertainty in the detected and/or estimated position of said mobile device (2) is greater than said first tolerance threshold, but is minor or equal to said second tolerance threshold, said mobile device (2) is moved from said first region (11) to said second region (12)”; Paschall ¶55 “In scenario 1 (depicted with the encircled numeral 1), an autonomous mobile robot 500 travels in facility between a passage that includes a first wall 502 and a second wall 504. The arrow 506 represents the direction of the autonomous mobile robot 500 and 508 represents the current size and shape of an associated safety zone for the autonomous mobile robot 500 given the current speed and identification of the obstacle 510 that is being pulled by a human 512 in an opposite direction to that of 506. As illustrated in scenario 1, the autonomous mobile robot is capable of navigating past the obstacle 510 by reducing its speed and thereby decreasing the size of the safety zone 508”)
and control the mobile industrial machine to perform the modified command when the perimeter point of the second operation zone is within the restricted region.  (Scapin ¶13 “if said first region (11) is identified to be the region of said working area (1) wherein said mobile device (2) is located and if the uncertainty in the detected and/or estimated position of said mobile device (2) is greater than both said first tolerance threshold and said second tolerance threshold, said mobile device is displaced from said first region (11) to said third region (13)”; Paschall ¶53 “The safety computer may, upon identifying a breach of the safety zone 402, provide instructions to the propulsion components of the autonomous mobile robot 400 which causes the autonomous mobile robot 400 to stop”)

With respect to claim 9,
Scapin in view of Paschall, further in view of Zhou discloses:
wherein the electronic processor is configured to determine the modified command based on an amount of penetration of the second operation zone into the restricted region.  (Paschall Fig. 5, safety zone 526 becomes safety zone 536 based on the amount of excess zone (penetration) that goes beyond barrier 532; Scapin ¶13 “if the uncertainty in the detected and/or estimated position of mobile device (2) is greater than both said first tolerance threshold and said second tolerance threshold, said mobile device is displaced from said first region (11) to said third region (13)”)

With respect to claim 14,
Scapin in view of Paschall, further in view of Zhou discloses:
dynamically determining the first operation zone based on at least one selected from a group consisting of an uncertainty in a current position of the mobile industrial machine (Scapin ¶93 “updated detection of the position of the mobile device and for an updated estimate of the uncertainty in detecting the position of the mobile device in the working area”; Scapin ¶13 “comparing the uncertainty in the detected and/or estimated position of said mobile device (2) with said first tolerance threshold”; 
and an angle associated with a component of the mobile industrial machine. (Paschall ¶26 “The buffer zone 114 may be increased based on the physical dimensions associated with a payload that the autonomous mobile robot is moving through the facility”; Zhou ¶189 “In the first embodiment of the present invention, after the autonomous lawn mower 1 moves to the position right in front of the charging station 2, for example, at about 1m in front, a docking process is started. Because a docking angle, a tilt angle and the like are recorded during map recording”; Zhou ¶5 “In the method for creating a map of a working region, position coordinates of a boundary, an obstacle, and the like of a working region are recorded, a coordinate system is established, and a map of the working region is generated. When an autonomous working system works, a position of the autonomous lawn mower on the map is observed to determine whether the autonomous lawn mower is inside a safe working region.”)

With respect to claim 20,
Scapin in view of Paschall discloses:
wherein the electronic processor is further configured to in response to determining that the perimeter point of the first virtual operation zone is within the restricted region, (Scapin ¶96 “a step of comparison between the uncertainty in detecting the position of the mobile device and the tolerance threshold of at least one further region of the working area, in particular with the tolerance threshold of the region of the working area just inside the one where the mobile device has been detected to be located… a decisional step on the basis of the comparison”; Scapin ¶13 “if the uncertainty in the detected and/or estimated position of said mobile device (2) is greater than said first tolerance threshold, but is minor or equal to said second tolerance threshold, said mobile device (2) is moved from said first region (11) to said second region (12), crossing said first boundary (21), and therefore is moved within said second region (12)”)
and in response to determining that the perimeter point of the first virtual operation zone is not within the restricted region, , (Scapin ¶13 “if said first region (11) is identified to be the region of said working area (1) wherein said mobile device (2) is positioned and if the uncertainty in the detected and/or estimated position of said mobile device (2) is minor or equal to said first tolerance threshold”)
determine whether a perimeter point of the second virtual operation zone is within the restricted region, (Scapin ¶13 “said second tolerance threshold being greater than said first tolerance threshold… if said first region (11) is identified to be the region of said working area (1) wherein said mobile device (2) is located and if the uncertainty in the detected and/or estimated position of said mobile device (2) is greater than both said first tolerance threshold and said second tolerance threshold”)
and control the mobile industrial machine to perform the command or a modified command based on whether the perimeter point of the second virtual operation zone is within the restricted region. (Scapin ¶13 “if said first region (11) is identified to be the region of said working area (1) wherein said mobile device (2) is located and if the uncertainty in the detected and/or estimated position of said mobile device (2) is greater than both said first tolerance threshold and said second tolerance threshold, said mobile device is displaced from said first region (11) to said third region (13)”; Paschall ¶24 “cease moving upon identifying an object or obstacle within the safety zone”)
Scapin in view of Paschall fails to explicitly disclose:
determine whether performance of the command increases penetration of the first virtual operation zone into the restricted region, 
and control the mobile industrial machine to perform the command or a stop command based on whether the performance of the command increases penetration of the first virtual operation zone into the restricted region, 
However, Zhou, from the same field of endeavor, discloses:
determine whether performance of the command increases penetration of the first virtual operation zone into the restricted region, (Zhou ¶161 “If a passage attribute is assigned to the recorded closed region, the autonomous lawn mower can enter the region”)
and control the mobile industrial machine to perform the command or a stop command based on whether the performance of the command increases penetration of the first virtual operation zone into the restricted region, (Zhou ¶161 “If a passage attribute is assigned to the recorded closed region, the autonomous lawn mower can enter the region but cannot perform grass cutting work within the region… If a passage is located inside the boundary, the passage is usually a non-lawn surface. Therefore, the autonomous lawn mower is also forbidden to perform grass cutting work.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement determining whether performance of the command increases penetration of the first virtual operation zone into the restricted region, and controlling the mobile industrial machine to perform the command or a stop command based on whether the performance of the command increases penetration of the first virtual operation zone into the restricted region, as taught by Zhou, in the system of Scapin in view of Paschall, in order to prevent forbidden actions from being performed in the restricted area, thus improving safety and practicality (Zhou ¶161 “If a passage is located inside the boundary, the passage is usually a non-lawn surface. Therefore, the autonomous lawn mower is also forbidden to perform grass cutting work”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scapin in view of Paschall, further in view of Zhou, further in view of Nilsson (US20190139421A1)(hereinafter “Nilsson”).
	With respect to claim 7,
	Scapin in view of Paschall, further in view of Zhou discloses:
determine whether a perimeter point of a first operation zone positioned around the mobile industrial machine is within a restricted region, (Paschall ¶26 “When the autonomous mobile robot 102 is operating within a space that causes obstacles to breach the buffer zone 114, the safety verification system enforces a minimal speed for the autonomous mobile robot 102 to utilize and also generates a signal such as an audible warning”; Scapin ¶96 “If the uncertainty in detecting the position of the mobile device is greater than the tolerance threshold of the region of the working area where the mobile device has been detected to be located, one passes to block S11… a step for checking the compatibility of the reliability of the position of the mobile device with the potentially dangerous characteristics of the region of the working area where the mobile device has been detected to be located”)
	Scapin in view of Paschall, further in view of Zhou fails to explicitly disclose:
wherein the electronic processor is configured to control the mobile industrial machine to perform the command when the performance of the command decreases penetration of the first operation zone into the restricted region,
and control the mobile industrial machine to perform the stop command when the performance of the command increases penetration of the first operation zone into the restricted region
	However, Nilsson, from the same field of endeavor, discloses:
wherein the electronic processor is configured to control the mobile industrial machine to perform the command when the performance of the command decreases penetration of the first operation zone into the restricted region, (Nilsson ¶97 “The method 50 enables the unmanned aerial vehicle 8a to edge away from a restricted area. The withdrawal from the restricted area may be implemented in different ways. In some embodiments, the unmanned aerial vehicle 8a is configured to stop upon receiving warning signaling and to then back away from the restricted area by reversing its route, i.e. by retreating along the same route as when entering or coming too close to the restricted area.”)
and control the mobile industrial machine to perform the stop command when the performance of the command increases penetration of the first operation zone into the restricted region. (Nilsson ¶97 “In some embodiments, the unmanned aerial vehicle 8a is configured to stop upon receiving warning signaling”)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement controlling the mobile industrial machine to perform the command when the performance of the command decreases penetration of the first operation zone into the restricted region, and controlling the mobile industrial machine to perform the command when the performance of the command decreases penetration of the first operation zone into the restricted region, as taught by Nilsson, in the system of Scapin in view of Paschall, further in view of Zhou, in order to withdraw from restricted regions that could be potentially dangerous, thus improving safety (Nilsson ¶4 “A drone entering, for instance, areas close to an airport may lead to airplanes having to postpone their landing or takeoff. Another problem is drones breaching people's personal integrity, for instance, when drones carrying cameras fly over their houses. Further, drones flying over crowded places might increase risk of people getting hurt in case of drone failure, etc.”).

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scapin in view of Paschall, further in view of Zhou, further in view of Mori (US20070293996A1)(hereinafter “Mori”).
With respect to claim 10 and similarly 12,
Scapin in view of Paschall, further in view of Zhou discloses:
wherein the electronic processor is further configured to generate and transmit a graphical user interface for display to an operator of the mobile industrial machine, (Scapin ¶13 “said contour (10) is defined by storing a corresponding path defined by an operator on a map displayed on a remote device”; Zhou ¶159 “the mobile station includes a second interface for connecting to the intelligent terminal of the user… the mobile station includes a display screen displaying information in real time in place of the intelligent terminal”; Paschall ¶80 “The application server provides access control services in cooperation with the data store and is able to generate content such as text, graphics, audio and/or video to be transferred to the user… as well as the delivery of content between the client device 1502 and the application server 1508”; Paschall ¶79 “Examples of such client devices include personal computers, cell phones, handheld messaging devices, laptop computers, set-top boxes, personal data assistants, electronic book readers, and the like.”; Paschall ¶30 “In architecture 300, one or more users 302 (e.g., inventory management system administrators or working entities associated with the inventory management system) may utilize user computing devices 304(1)-(N) (collectively, user devices 304) to access a browser application 306 or a user interface (UI) accessible through the browser application 306, via one or more networks 308 to request access to information about the inventory management system and/or materials handling facility, and one or more autonomous mobile robots navigating the facility or workspace from the fleet management computers 310 and/or from the autonomous mobile robot 312. The "browser application" 306 can be any browser control or native application that can access and display a network page or other information”; Paschall ¶43 “The fleet management computers 310 may also contain communication connection interface(s) 336 that allow the fleet management computers 310 to communicate with a data store, another computing device or server, user terminals and/or other devices on the networks 308. The fleet management computers 310 may also include l/O device(s) 338, such as a keyboard, a mouse, a pen, a voice input device, a touch input device, a display”)
wherein the graphical user interface indicates a map of a working region. (Zhou ¶150 “The navigation module includes the base station 17 and the mobile station 15. The base station 17 and the mobile station 15 both receive satellite signals, and the base station 17 sends a positioning correction signal to the mobile station 15, to implement differential satellite positioning. In this embodiment, the base station 17 and the mobile station 15 receive GPS positioning signals to implement differential GPS (DGPS) positioning.”; Zhou ¶5 “creating a map of a working region, position coordinates of a boundary, an obstacle, and the like of a working region are recorded, a coordinate system is established, and a map of the working region is generated.”; Zhou ¶159 “the intelligent terminal is installed on the mobile station and displays in real time information recorded by the mobile station”)
Scapin in view of Paschall, further in view of Zhou fails to explicitly disclose:
wherein the graphical user interface indicates a location status of the mobile industrial machine with respect to the restricted region
However, Mori, from the same field of endeavor, discloses:
wherein the graphical user interface indicates a location status of the mobile industrial machine with respect to the restricted region (Mori ¶69 “The display device 37 displays the restricted area 60, safety ensuring area 61, detour course 72, the position of the vehicle which is permitted to travel, and the current position of the vehicle 20 which is measured by the position measuring device 31, on a display screen, on the basis of an inputted display command.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the graphical user interface which indicates a location status of the mobile industrial machine with respect to the restricted region, as taught by Mori, in the system of Scapin in view of Paschall, further in view of Zhou, in order for a user to monitor a mobile industrial machine, thus improving a user’s well-being (Mori ¶70 “data input operation… performed by the monitor station 40 is performed by an operator”)

With respect to claim 13,
Scapin in view of Paschall, further in view of Zhou, further in view of Mori discloses:
wherein generating and transmitting the graphical user interface includes generating and transmitting a graphical user interface that includes a graphical representation of at least one selected from a group consisting of the mobile industrial machine, the first operation zone around the mobile industrial machine, the second operation zone around the mobile industrial machine, and the restricted region. (Mori ¶69 “The display device 37 displays the restricted area 60, safety ensuring area 61, detour course 72, the position of the vehicle which is permitted to travel, and the current position of the vehicle 20 which is measured by the position measuring device 31, on a display screen, on the basis of an inputted display command.”)

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scapin in view of Paschall.
With respect to claim 15,
	Scapin discloses:
A  system for operating a mobile industrial machine (Scapin ¶16 “a small tractor suitable for mowing grass and/or for administering fertilizer”)
with respect to a geofence, (Scapin ¶13 “working area being delimited by at least one contour (10), at least one first region (11) and a second region (12) being obtained from said working area (1)”; Scapin ¶52 “first region… first boundary”)
an electronic processor configured to (Scapin ¶21 “control unit… may comprise at least one… digital processor (CPU)”)
establish a first virtual operation threshold position around the mobile industrial machine (Scapin ¶13 “comparing the uncertainty in the detected and/or estimated position of said mobile device (2) with said first tolerance threshold… wherein said mobile device (2) is positioned and if the uncertainty in the detected and/or estimated position of said mobile device (2) is minor or equal to said first tolerance threshold”)
establish a second virtual operation threshold position around the mobile industrial machine (Scapin ¶13 “said second tolerance threshold being greater than said first tolerance threshold…  said mobile device (2) is located and if the uncertainty in the detected and/or estimated position of said mobile device (2) is greater than both said first tolerance threshold and said second tolerance threshold”)
Scapin fails to explicitly disclose:
Establishing a first and second virtual operation zone positioned around the mobile industrial machine, wherein the second operation zone is nested within the fist virtual operation zone
However, Paschall, from the same field of endeavor, discloses:
establish a first virtual operation zone2 positioned around the mobile industrial machine, (Paschall ¶66 “The autonomous mobile robot 1000 has a safety zone 1008”)and establish a second virtual operation zone3 positioned around the mobile industrial machine and nested within the first virtual operating zone. (Paschall ¶66 “The autonomous mobile robot 100 has a buffer zone 1010”; Paschall Fig. 10 indicates buffer zone 1010 nested within safety zone 1008)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the tolerance thresholds of Scapin to be operation zones, as taught by Paschall, in order to provide a “a certified safety failsafe to cease propulsion upon the object breaching a safe zone around the autonomous mobile robot” (Pashcall ¶20), which improves safety.

With respect to claim 16,
Scapin in view of Paschall discloses:
the first virtual operation zone is a dynamic area around the mobile industrial machine. (Paschall ¶26 “The buffer zone 114 may be increased”; Scapin ¶93 “updated detection of the position of the mobile device and for an updated estimate of the uncertainty in detecting the position of the mobile device in the working area”)

	With respect to claim 17, 
	Scapin in view of Paschall discloses:
wherein the electronic processor is configured to dynamically (Scapin ¶93 “updated detection of the position of the mobile device and for an updated estimate of the uncertainty in detecting the position of the mobile device in the working area”) 
determine the first virtual operation zone based on an uncertainty in a current position of the mobile industrial machine, wherein the first virtual operation zone is proportional to the uncertainty in the current position of the mobile industrial machine. (Scapin ¶13 “comparing the uncertainty in the detected and/or estimated position of said mobile device (2) with said first tolerance threshold”)

With respect to claim 18,
Scapin in view of Paschall discloses:
wherein the electronic processor is configured to dynamically (Scapin ¶93 “updated detection of the position of the mobile device and for an updated estimate of the uncertainty in detecting the position of the mobile device in the working area”)
determine the first virtual operation zone based on a position associated with a component of the mobile industrial machine. (Scapin ¶30 “The mobile device 2 also comprises a position detector carried by the frame and configured to determine the position of the mobile device 2 itself”; Scapin ¶13 “comparing the uncertainty in the detected and/or estimated position of said mobile device (2) with said first tolerance threshold”; Paschall ¶26 “The buffer zone 114 may be increased based on the physical dimensions associated with a payload that the autonomous mobile robot is moving through the facility”; Zhou ¶189 “In the first embodiment of the present invention, after the autonomous lawn mower 1 moves to the position right in front of the charging station 2, for example, at about 1m in front, a docking process is started. Because a docking angle, a tilt angle and the like are recorded during map recording”; Zhou ¶5 “In the method for creating a map of a working region, position coordinates of a boundary, an obstacle, and the like of a working region are recorded, a coordinate system is established, and a map of the working region is generated. When an autonomous working system works, a position of the autonomous lawn mower on the map is observed to determine whether the autonomous lawn mower is inside a safe working region.”)

With respect to claim 19,
Scapin in view of Paschall discloses:
wherein the electronic processor is further configured to receive a command for controlling the mobile industrial machine, (Scapin ¶21 “control unit… may comprise at least one… digital processor (CPU)”; Scapin ¶18 “control unit intended to control operating conditions carried out by the same mobile device”)
determine whether a perimeter point of the first virtual operation zone is within a restricted region, (Scapin ¶96 “If the uncertainty in detecting the position of the mobile device is greater than the tolerance threshold of the region of the working area where the mobile device has been detected to be located, one passes to block S11… a step for checking the compatibility of the reliability of the position of the mobile device with the potentially dangerous characteristics of the region of the working area where the mobile device has been detected to be located”; Paschall ¶26 “When the autonomous mobile robot 102 is operating within a space that causes obstacles to breach the buffer zone 114,”)
and control the mobile industrial machine based on whether the perimeter point of the first virtual operation zone is within the restricted region. (Scapin ¶13 “if the uncertainty in the detected and/or estimated position of said mobile device (2) is greater than said first tolerance threshold, but is minor or equal to said second tolerance threshold, said mobile device (2) is moved from said first region (11) to said second region (12), crossing said first boundary (21), and therefore is moved within said second region (12)”; Paschall ¶26 “When the autonomous mobile robot 102 is operating within a space that causes obstacles to breach the buffer zone 114, the safety verification system enforces a minimal speed for the autonomous mobile robot 102 to utilize and also generates a signal such as an audible warning”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667        

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification describes a first operation zone as being an area around the mobile industrial machine (Spec. ¶31) wherein an operation zone can be directly proportional to an uncertainty in a current position of a mining machine or change dynamically as uncertainty changes (Spec. ¶31 “Accordingly, in some embodiments, the depth or size of the first operation zone 525 (with respect to the natural perimeter of the mining machine 302) is directly proportional to an uncertainty in a current position of the mining machine 302”).
        2 The specification describes a first operation zone as being an area around the mobile industrial machine (Spec. ¶ 26) wherein an operation zone can be directly proportional to an uncertainty in a current position of a mining machine or change dynamically as uncertainty changes (Spec. ¶26 “Accordingly, in some embodiments, the depth or size of the first operation zone 525 (with respect to the natural perimeter of the mining machine 302) is directly proportional to an uncertainty in a current position of the mining machine 302.”).
        3 The specification indicates the second operation zone can be larger than the first operation zone, with the first operation zone being positioned inside the second operation zone (Spec. ¶5 “the first operation zone has a smaller area than the second operation zone and the first operation zone is positioned within the second operation zone,”)